DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 10/04/2021. Claims 16-19 have been withdrawn. Claims 1-15 and 20-24 are currently pending and have been examined.

Claim Objections
Based on applicant’s arguments and amendments, Examiner has removed previous objections to the claim language.

Claim Interpretation
Examiner interprets the phrase ‘determining whether the first IHS is a target of the received first block, if the first IHS is a target, using the license logic to determine one or more licensing modifications indicated by the licensing token; and modifying one or more licensable aspects of the first IHS based on the one or more licensing modifications.’’ in claim 1 to mean:
‘determining if the first IHS receives the first block; decrypting the first block and using the license logic to determine if one or more licensing modifications indicated by the licensing [token] substitutive data has occurred; and if they occurred, modifying one or more licensable aspects of the first IHS based on the one or more licensing modifications.’


	Examiner acknowledges the applicant’s arguments but respectfully disagrees. MPEP 2111.0 (speaks to instructions given to Examiners to interpret claim language in light of support given in the specification. 
MPEP 2111: Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

	However, MPEP 2111 is not directed to interpretation unless the applicant acts as their own lexicographer as outlined in MPEP 2111.01-IV.
	MPEP 2111.01 - I: “The words of a claim must be given their "plain meaning" unless such meaning is inconsistent with the specification.”
	Examiner has shown that the interpretation is not inconsistent with the specification as the specification is broad in regards to how the IHS determines modifications using license logic. Examiner further notes that the language of the specification is not interpreted in the same manner as that of claim language.
	MPEP 2111.01-II: “It is improper to import claim limitations from the specification.”
	MPEP 2111.01-III: "Plain meaning" refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art.
	MPEP 2111.01-IV: “Applicant may be own lexicographer and/or may disavow claim scope.”
	Applicant has not explicitly defined IHS in the specification. Therefore, Examiner maintains the interpretation of IHS as it stands.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1, 2, 4-9, 11-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walline et al (US20160294839) “Walline”, Roennow, et al. (US20200021446) “Roennow” and further in view of Xu (US20180295133).

Regarding claim 1, Walline teaches: A method for managing licensable aspects of a first IHS (Information Handling System) of a plurality of IHSs participating in a blockchain, the method comprising: 
receiving a first [instructions] that specifies software and hardware components of the first IHS that have been enabled for use, wherein ([0020] Additionally, information handling system 100 may execute instructions for operating system conversion protocols via a processor 110 or chipset 120 to enable files from multiple remotely connected computing devices having a disparity of hardware, software architecture, and operating system types to be interpreted and successfully operated with by operating system 134.)
the first [instruction] includes one or more [drivers] and further includes [e.g. instructions for communication], and wherein the [drivers] specify the software and hardware components of the first IHS that have been enabled for use, and wherein ([0020] For example, information handling system 100 may run Linux kernel drivers with modules for a variety of OS systems and related file systems such as MS Windows, Apple OS, Android and similar operating systems for connectable computing devices including phones, tablet computers, laptops, gaming systems, fitness devices, smart watches, wearable computing devices, home or office environmental computing systems and the like as would be understood by those of skill in the art. These kernel drivers for the OS system of the host 134 for the content sharing system of the present disclosures are available to communicate and interpret alternate OS systems and file structures in remotely connected computing devices to the content sharing system.
[instructions for communication] provides instructions for determining whether the first [instruction] is targeted at the first IHS; (Fig. 6, [0073] Upon execution of the copy or transfer of the transferred file to the target remotely connected information handling system, the target remotely connected information handling system 
adding the received first [instructions] to a local copy of the [instructions] maintained by the first IHS; ([0074] FIG. 7 is a flow diagram showing a method for navigation and aggregation of shared content via a content sharing system according to an embodiment of the present disclosure. Method 700 begins at block 710 where the content sharing system gains access to content and files on a plurality of remotely connected information handling systems in accordance with the above described disclosure. In an example embodiment, a navigation module of the content sharing system obtains successful access to the remotely connected information handling systems. This enables navigation of available files on the remotely connected information handling systems via the content sharing system. In an embodiment, the access is auto-initiated as described above.)
using the [e.g. instructions for communication] included in the first block to determine (e.g. by visual indicator) whether the first IHS is a target of the received first block; and ([0073] Upon execution of the copy or transfer of the transferred file to the target remotely connected information handling system, the target remotely connected information handling system receives the transferred file via an API in local OS format at 660. Proceeding to 665, the content sharing system then initiates a visual cue at the source and/or target device environment-representative windows in the content sharing system desktop to indicate the change in status of the file or execution of the transfer command. At this point the flow may end. It is understood that the sequence of steps for the method blocks depicted in FIG. 
wherein the first IHS is determined to be the target of the first [instructions] based whether the [e.g. instructions for communication] has access to a key that decrypts the [drivers] of the first [instructions]; ([0103] Proceeding to block 904, the content sharing system may verify access or security levels set by an administrator of the content sharing system relating to remotely connected information handling systems. The content sharing system may cross reference pre-approved lists of unique identifiers permitted access or may work with other traditional security and access routines including encryption keys, pass codes, firewall access, and the like.)
the first IHS is determined as the target of the received first [instructions] ([0020] Additionally, information handling system 100 may execute instructions for operating system conversion protocols via a processor 110 or chipset 120 to enable files from multiple remotely connected computing devices having a disparity of hardware, software architecture, and operating system types to be interpreted and successfully operated with by operating system 134.)
to determine one or more modifications (e.g. interpret alternate OS systems and file structures) to the components first IHS that are enabled for use based on information specified in the [drivers] included in the first [instructions] ([0020] For example, information handling system 100 may run Linux kernel drivers with modules for a variety of OS systems and related file systems such as MS Windows, Apple OS, Android and similar operating systems for connectable computing devices including phones, tablet computers, laptops, gaming systems, fitness devices, smart watches, wearable computing devices, home or office environmental computing systems and the like as would be understood by those of skill in the art. These kernel drivers for the OS system of the host 134 for the content sharing system of the present disclosures are available to communicate and interpret alternate 

	Walline does not explicitly teach ‘blockchain’,  ‘tokens’, ‘logic’, or ‘authenticating the block’, however, Roennow, teaches at least ‘blockchain’, ‘tokens’, ‘logic’, and ‘authenticating the block’:
		receiving a first block of the blockchain that specifies software and hardware components of the first IHS that have been enabled for use ([0146] FIG. 1 shows an embodiment of a network 150, which comprises a plurality of network nodes 110-130 and may be implemented by a plurality of information handling systems… An information handling system may also include one or more computer-readable media for storing machine-executable code, such as software or data. [0147] A user may operate a client node 120 that may comprise a user device with a browser, for example. The user device may comprise such as home desktop, laptop, tablet, mobile phone or smartwatch, for example. Blockchain technology may be used to manage all those devices. Each device 110-130 corresponds to a node of a blockchain 170 defining a trusted domain name circle 140 comprising at least one node of a plurality of nodes 110-130.)
one or more encrypted license tokens (e.g. token) and further includes license logic, (e.g. logic hardware and software) and wherein the license tokens (e.g. tokens) … (0296] In an embodiment, a block 210 is processed by combining previous block information (e.g., a hash of a block header) from a blockchain 170 with additional information, thereby linking the block 210 with the blockchain 170. The additional transaction information can include time stamp, device information of the trusted domain system, transaction history, login information, passwords, user specified sensitive data, a token and/or a digital signature, for example. Another trusted node can re-calculate a value for the block, typically a hash of the block's header along with hash information from the transactions, until the resulting value satisfies the validity 
	Examiner considers that one of ordinary skill in the art would understand that ‘license’ in ‘license tokens’ and ‘license’ in ‘license logic’ are non-functional descriptive material as it only describes, at least in part, the basis for the data content, however, the basis for the data content is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
authenticating the received first block; when the received first block is authenticated, adding the received first block to a local copy of the blockchain maintained by the first IHS; ([0072] In an embodiment, the method further comprises: [0073] facilitating verification and authentication of transactions of the nodes according to terms of pre-defined settings of the blockchain.)
	to determine one or more modifications to the components first IHS that are enabled for use based on information specified in the license tokens included in the first block ([0263] Furthermore, any kind of previous trusting problems that could be caused by using a single CA is not a problem anymore since any changes made to the existing domain names and their associated certificates will be verified by the multiple blockchain nodes on the ledger.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the information system of Walline to include elements of blockchain 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.


Neither Walline nor Reonnow explicitly disclose, however, Xu, discloses:
when the first IHS is determined as the target of the received first block, based whether the license logic has access to a key that decrypts the license tokens of the first block; and when (Fig. 3, [0054] Subsequently at 305, the management apparatus provides the secret key to the identifier recording apparatus so that the identifier recording apparatus uses the secret key to decrypt the encrypted authorization token at 306. [0055] In some embodiments, blockchain-based technology or any suitable distributed ledger technology can be implemented in process 300 when encryption related information is to be generated. Hybrid blockchain-based technology can also be applied to process 300 without limitation.

	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the information handling system of Walline to include elements of blockchain (Roennow) and to include decryption keys of Xu in order to add security and permanence to the changes made to the information handling system.
	In regards to claims 9 and 21, System claim 9 and CRM claim 21 correspond generally to method claim 1 and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Walline in view of Reonnow and further in view of Xu teaches: 	The method of claim 1, wherein 	
	the received first [instruction] is authenticated based on validation of a [digital communication] included in the received [instructions] [0032] The wireless adapters can represent add-in cards, wireless network interface modules that are integrated with a main board of respective systems 220, 222, and 224 or integrated with another wireless network interface capability, or any combination thereof. In an example embodiment, a mobile information handling system may have a transmitter for Wifi or WiGig connectivity and one or more transmitters for macro-cellular communication. The radio frequency subsystems include wireless controllers to manage authentication, connectivity, communications, power levels for transmission, buffering, error correction, baseband processing, and other functions of the wireless adapters.)

	Walline does not explicitly teach ‘digital signature’, however Roennow teaches at least ‘digital signature’: 
	the received first block is authenticated based on validation of a digital signature included in the received block ([0158] Any node of the plurality of nodes 110-130 may have a public-private key pair that can be used for authentication and digital signature activities on the blockchain 170.)
	Examiner notes that the phrase “corresponding to a licensing authority” is non-functional descriptive material as it only describes, at least in part, the basis for the reasons to authorized, however, the authority to authorized is not used to perform any of the recited method steps (i.e. authenticate based on the digital signature).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify the digital communication and authentication of Walline to include elements of blockchain, digital signatures and software authentication process of Roennow to add security and permanence to the changes made to the information handling system. As Roennow states: 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.

	In regards to claim 22, CRM claim 22 corresponds generally to method claim 2 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Walline in view of Reonnow and further in view of Xu teaches:: 	The method of claim 1, wherein 
	the [information] comprises a [] balance (e.g. content sharing) indicating the duration of the [] specified by a respective license token ([0082] After auto-execution of programs or applications occurs, or if no auto-execution is detected, the content sharing system may proceed to a condition where the session with the content sharing system ends. This may occur via user or administrator ending the content sharing system at the host in an example embodiment. In other embodiments, the connection by a remotely connected information handling system may be terminated ending that remotely connected information handling system interface with the content sharing system. In yet other embodiments, the content sharing system may be ended automatically. For example, there may be a limitation on time periods for operation of a content sharing system with remotely connected information handling systems. 

	Walline does not explicitly teach ‘token’, however, Roennow, teaches at least ‘token’:	
	the license token comprises a token balance indicating the duration of a license specified by a respective license token ([0296] The additional transaction information can include time stamp, device information of the trusted domain system, transaction history, login information, passwords, user specified sensitive data, a token and/or a digital signature, for example. Another trusted node can re-calculate a value for the block, typically a hash of the block's header along with hash information from the transactions, until the resulting value satisfies the validity requirement). 
		It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the digital communication and authentication of Walline to include elements of blockchain, digital signatures and software authentication process of Roennow to add security and permanence to the changes made to the information handling system. As Roennow states: 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.
	
	In regards to claim 10 and claim 23, System claim 10 and CRM claim 23 correspond generally to method claim 3 and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Walline in view of Reonnow and further in view of Xu teaches: 	The method of claim 1, wherein 
	the key that decrypts the license tokens of the first block comprises a private key of a keypair of the first IHS (Xu, [0046] As the public key of the public-private key pair is used to encrypt the authorization token by the identifier assigning apparatus, the private key of the public-private key pair is the key to decrypt the encrypted authentication token, and is needed by the identifier recording apparatus to decrypt the authentication token.	In regards to claim 11 and claim 24, System claim 11 and CRM claim 24 correspond generally to Method claim 4 and recite similar features in system form, and therefore is rejected under the same rationale.)

Regarding claim 5, Walline in view of Reonnow and further in view of Xu teaches:  	The method of claim 1, wherein 
	the license logic is used to process the license tokens to determine (e.g. managing applications) the hardware and software components of the first IHS that are enabled for use by a [licensing] virtual machine operating on the first IHS ([0029] In an example embodiment, the cloud or remote data center 290 may run hosted applications for systems 220, 222, and 224 or for other networked systems such as information handling system 210. This may occur by establishing a virtual machine application executing software to manage applications hosted at the remote data center 290).
	In regards to claim 12, system claim 12 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Walline in view of Reonnow and further in view of Xu teaches:  	The method of claim 5, wherein 
	the license logic further comprises instructions directing the [licensing] virtual machine (e.g. virtualized architectures) to issue periodic reports (e.g. collaborating and sharing data) to the [licensing] authority regarding the hardware and software components of the IHS that are enabled for use. ([0002] In addition, 
	In regards to claim 13, system claim 13 corresponds generally to method claim 6 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Walline in view of Reonnow and further in view of Xu teaches:  	The method of claim 1, further comprising: 
	generating a second block of the blockchain, wherein 
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second block) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the second block comprises a transfer [license] token corresponding to a transfer of a license from the first IHS to a second IHS of the participating IHSs, and wherein ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is received via the content sharing system to transfer or copy files and content between a plurality of device environment-representative windows. The content sharing system desktop may facilitate a number of ways 
	Examiner considers the phrase ‘second block’ and the functions associated with the ‘second block’ to be a mere duplication of parts.
	Examiner considers the word ‘licensing’ in the phrases ‘license logic’ and ‘license token’ to be non-functional descriptive material as no real function is associated with it.
	the second block further comprises additional [license] logic; and transmitting the second block to the participating IHSs ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared content via a content sharing system according to an embodiment of the present disclosure. Method 600 begins at block 610 where a command is received via the content sharing system to transfer or copy files and content between a plurality of device environment-representative windows. The content sharing system desktop may facilitate a number of ways for a user to execute a copy or transfer command. For example, a file may be selected in a device environment-representative window and dragged to a second device environment-representative window as in 612.)
	Examiner considers the phrase ‘second block’ and the functions associated with the ‘second block’ to be a mere duplication of parts.
	In regards to claim 14, system claim 14 corresponds generally to method claim 7 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Walline in view of Reonnow and further in view of Xu teaches: 	The method of claim 7, wherein 
	the additional [licensing] logic is utilized by the second IHS to process the transfer [license] token to enable one or more components of the second HIS ([0069] FIG. 6 is a flow diagram showing a method for navigation and exchange of shared 
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. second block) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	In regards to claim 15, system claim 15 corresponds generally to method claim 8 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 20, Walline in view of Reonnow and further in view of Xu teaches: 	The method of claim 15, further comprising: 
wherein the licensing [licensing] virtual machine (e.g. virtualized architectures) is further configured to: ([0002] In addition, information handling systems can include a variety of hardware and software resources that can be configured to process, store, and communicate information and can include one or more computer systems, graphics interface systems, data storage systems, networking systems, and mobile communication systems. Information handling systems can also implement various virtualized architectures.)

Walline does not explicitly recite ‘signature’ nor ‘block’, however Reonnow recites at least ‘signature’ and ‘block’:
	authenticate the received first block by validating a digital signature included in the first block ([0170] In an embodiment, after hashing, either the trusted 
	Examiner considers the word ‘licensing’ in the phrases ‘license logic’ and ‘license token’ to be non-functional descriptive material as no real function is associated with it.
	Examiner notes that the phrase “from the first IHS to the second IHS of the plurality of IHS’s” to be non-functional because is merely describes, at least in part, the contents on the detection, however, applicant is not positively reciting a step where the content of the detection is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the information system of Walline to include elements of blockchain (Roennow) to add security and permanence to the changes made to the information handling system. As Roennow states: 
[0013] A blockchain is a distributed database that maintains a continuously growing list of data records hardened against tampering and revision. It consists of data structure blocks, which hold exclusively data in initial blockchain implementations, and both data and programs in some implementations, with each block holding batches of individual transactions and the results of any blockchain executables. Each block contains a timestamp and information linking it to a previous block.

Response to Arguments
	Applicant argues on pages 8-9 of the response that the claims are directed to statutory subject matter:
“a baseboard management controller that implements a virtual machine that uses license logic distributed withing blockchain blocks to determine modifications to component licenses on the computer on which the baseboard management controller is located. This is not a generic computing function and is not an abstract idea. This is even more evident when considering inventive concepts included in the claims, such as the distribution of license logic and license tokens through blockchain blocks, where license modifications in a block may be 

Examiner finds the applicant’s arguments persuasive and has removed the 35 U.S.C. 101 rejection.

	Applicant argues on page 9 of the response that the Examiner’s prior art in the 35 U.S.C. rejection has not established a 35 U.S.C. Prima Fascia case of obviousness. Specifically that the combination of Walline and Roennow has been overcome by the amended claims.
Examiner acknowledges applicant’s arguments but respectfully disagrees. 	Regardless, the applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685